The jury rendered a verdict of guilty, and the defendant moved in arrest of judgment for that the bill did not charge that the defendant administered the poison knowingly and secretly. His Honor overruled the motion, and the defendant appealed.
The defendant was indicted and convicted of administering poison to William Mills with intent to kill, and he now moves in arrest of judgment for defects in the bill of indictment.
The bill charges that the defendant on a certain day "felonously and unlawfully did administer to William Mills a large quantity of certain deadly poison, called strychnia, to wit, two drachms, with intent," etc., omitting the averment that he "then and there well knew that the said strychnia was a deadly poison," etc.
The precedents all contain this averment either in express terms or in substance and effect. For example, here is one from Chitty, for sending poison with intent to kill: "That G. L., late, etc., not having, (525)  etc., but being moved and seduced, etc., and of his malice aforethought, contriving and intending the said A. B., with poison, feloniously to kill and murder, on, etc., with force and arms, at, etc., aforesaid, a great quantity of yellow arsenic, being a deadly poison, with a certain quantity of white wine, feloniously, willfully, and of his malice aforethought, did mix and mingle, he the said G. L. then and there wellknowing the said yellow arsenic to be a deadly poison," etc. Chit. Cr. L., 776; S. v. Blandy, 18 Howell's State Trials, 1118.
It is always safest to follow long approved precedents. Strychnia is a technical term, used and well known in the Materia Medica as descriptive of a deadly poison, but this poison with its technical name is of recent discovery, and, though generally, may not be universally known among the laity as a deadly poison, and its administration to another *Page 375 
without this knowledge of its deadly effects may not necessarily be a crime. Hence there should be an averment that the accused knew it to be a deadly poison.
PER CURIAM.                                Judgment arrested.
Cited: S. v. Slagle, 83 N.C. 633.
(526)